           Case 1:19-cv-01694-JLT Document 16 Filed 07/14/20 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARBARA JEAN QUEEN,              )                 Case No.: 1:19-cv-1694- JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING PLAINTIFF’S MOTION FOR
                                      )                 AN EXTENSION OF TIME
13       v.                           )
14                                    )                 (Doc. 15)
     COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On July 10, 2020, the parties stipulated for Plaintiff to have an extension of time to file an
18   opening brief. (Doc. 15) Notably, the Scheduling Order provides for a single extension of thirty days
19   by stipulation of the parties (see Doc. 5 at 3), and the requested extension complies with the terms of
20   the Scheduling Order. Accordingly, the Court ORDERS:
21          1.      The motion for an extension of time (Doc. 15) is GRANTED; and
22          2.      Plaintiff SHALL file her opening brief no later than August 19, 2020.
23
24   IT IS SO ORDERED.
25      Dated:     July 13, 2020                               /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
